United States Court of Appeals
                                                                           Fifth Circuit
                                                                        F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                                                                         August 2, 2006
                           FOR THE FIFTH CIRCUIT
                                                                    Charles R. Fulbruge III
                                                                            Clerk
                                No. 06-10253
                              Summary Calendar


                              Candance M. Fitch
                                              Plaintiff-Appellant,

                                    versus

                       Reliant Pharmaceuticals, LLC
                                             Defendant-Appellee.


             Appeal from the United States District Court
                  For the Northern District of Texas
                          USDC No. 04-CV-615


Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

      Plaintiff-appellant Candance M. Fitch appeals the district

court’s grant of summary judgment to defendant-appellee Reliant

Pharmaceuticals.       We affirm.

      Texas is an employment-at-will state.1              The Texas Supreme

Court     carved   a   “narrow”   exception    to   the   employment-at-will

doctrine in Sabine Pilot v. Hauck.         There, the Texas Supreme Court

held that a terminated employee can recover damages against the

former employer if the terminated employee can show that the “sole

cause” of her termination was her refusal to perform an illegal


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
      1
        East Line & R.R.R. Co. v. Scott, 72 Tex. 70, 75 (1888).
act.2       However, “An employer who discharges an employee both for

refusing to perform an illegal act and for a legitimate reason or

reasons cannot be liable for wrongful discharge.”3

        Fitch claims she was terminated for refusal to violate the

Prescription       Drug   Marketing    Act   (“PDMA”).      Assuming   without

deciding that Fitch was asked to violate the PDMA, she has failed

to create a fact issue on whether such refusal was the “sole” cause

of her termination.        Reliant submitted the affidavit of Doug Tate,

one of Fitch’s supervisors at Reliant.                Tate averred that an

internal audit revealed inconsistencies in Fitch’s call reports,

that he received complaints from doctors that Fitch failed to show

up for scheduled appointments, that doctors refused to schedule

appointments with Fitch, and that Fitch submitted inconsistent

expense reports.          Fitch’s responded by pointing to deposition

testimony in which she testified that she could not recall whether

she had missed any appointments.             These equivocal statements are

insufficient to create a genuine issue of material fact sufficient

to survive summary judgment.           Accordingly, the district court’s

judgment is AFFIRMED.




        2
         Sabine Pilot v. Hauck, 687 S.W.2d 733, 735 (Tex. 1985).
        3
         Tex. Dep’t of Human Servs. v. Hinds, 904 S.W.2d 629, 633 (Tex. 1995).

                                        2